                                                                                     a
                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                          ALEXANDRIA DIVISION

 DEONTAY DESHUN HARDY,                   CIVIL DOCKET NO. 1:19-CV-1437-P
 Petitioner

 VERSUS                                  JUDGE DRELL

 10TH JUDICIAL DISTRICT                  MAGISTRATE JUDGE PEREZ-MONTES
 COURT,
 Respondent


                             MEMORANDUM ORDER

      Before the Court is a Petition for Writ of Habeas Corpus under 28 U.S.C. §

2254 filed by pro se Petitioner Deontay Deshun Hardy. (Doc. 1). Hardy is an inmate

at the Natchitoches Parish Detention Center. Hardy claims that his probation was

wrongfully revoked.

      Because it is not clear whether Hardy has exhausted state court remedies, he

must AMEND his Petition (Doc. 1).

I.    Background

      Hardy was convicted of attempted armed robbery on September 3, 2015 and

sentenced to 10 years at hard labor. (Doc. 1-2, p. 5). The sentence was suspended,

and Hardy was placed on probation for a term of five years. (Doc. 1-2, p. 5).

      On May 3, 2016, Hardy was arrested for armed robbery and resisting an officer.

(Doc. 1-2, p. 5). (Docs. 1, 5). Because of the new arrest, Hardy’s probation was

revoked by the district judge at a hearing on August 23, 2016. (Doc. 1-2, p. 15). Hardy

was ordered to serve the original 10-year sentence with credit for time served. Hardy
filed a motion for reconsideration of sentence, which was denied on August 29, 2016.

(Doc. 1, p. 3).

         Hardy filed a writ application in the Louisiana Third Circuit Court of Appeal

on an unspecified date, which was denied on February 22, 2019. (Doc. 1, p. 2). His

application for rehearing was denied on April 10, 2019. State v. Hardy, 2018-00804

(La.App. 3 Cir. 4/10/19).      The Louisiana Supreme Court denied Hardy’s writ

application under Rule X because it was untimely filed. State v. Hardy, 2019-00835

(La. 10/21/19).

         Hardy alleges that he filed a petition for writ of habeas corpus in the 10th

Judicial District Court on July 10, 2017, which was denied on June 26, 2018. (Doc.

1, p. 4). Hardy does not state whether he sought review of that denial.

         Hardy alleges that he filed another habeas petition, which was denied on

August 23, 2019. (Doc. 1, pp. 4-5). Again, Hardy does not indicate whether he sought

review of the denial in the Third Circuit Court of Appeal or the Louisiana Supreme

Court.

II.      Law and Analysis

         A state prisoner must exhaust available state court remedies as to each and

every ground upon which he claims entitlement to habeas corpus relief prior to filing

his habeas petition pursuant to either 28 U.S.C. § 2241 or § 2254(b). Dickerson v.

Louisiana, 816 F.2d 220, 225 (5th Cir. 1987), cert. denied, 484 U.S. 956 (1987); Rose

v. Lundy, 455 U.S. 509 (1982). Generally, the exhaustion requirement is satisfied

only when the grounds urged in a federal petition were previously presented to the



                                           2
state’s highest court in a procedurally proper manner. Dupuy v. Butler, 837 F.2d 699,

702 (5th Cir. 1988). A total exhaustion rule promotes comity and such a rule does not

unreasonably impair a prisoner’s right to relief. Rose, 455 U.S. at 523.

       Hardy must amend his Petition to show that he completely exhausted each

claim in the Louisiana courts.

       Hardy alleges that his probation was revoked on June 15, 2016, and that he

sought writs in the Third Circuit Court of Appeal. Hardy must amend his Petition to

state the date on which he filed the writ application in the Third Circuit in Case No:

18-KH-00804, and what claims he raised in the application. Hardy should also

provide a copy of the writ application as well as the writ denial issued on February

22, 2019.

       Additionally, Hardy should provide a copy of both habeas petitions he filed in

the trial court on July 10, 2017, and August 21, 2019, as well as the trial court’s

rulings denying the petitions, which Hardy states are dated June 26, 2018, and

August 23, 2019. (Doc. 1, pp. 4-5). Hardy shall state whether he sought writs from

either of the habeas denials. If so, Hardy shall provide the dates on which he filed

writ applications, in which courts, and copies of those applications, as well as copies

the rulings denying the writ applications.

III.   Conclusion

       Because Hardy must show complete exhaustion, IT IS ORDERED that Hardy

AMEND his Petition within thirty (30) days of the filing of this Order to provide the




                                             3
information outlined above, or dismissal of this action will be recommended under

Rule 41(b) of the Federal Rules of Civil Procedure.

                                                              11th day of
      THUS DONE AND SIGNED in Alexandria, Louisiana, on this _____

December 2019.

                                       __________________________________________
                                       JOSEPH H.L. PEREZ-MONTES
                                       UNITED STATES MAGISTRATE JUDGE




                                          4
